Citation Nr: 0527141	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  98-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by occult blood/red blood cells in the urine or 
dysuria.

2.  Entitlement to service connection for a disability 
manifested by jaundice, including hepatitis and cirrhosis of 
the liver.

3.  Entitlement to service connection for a liver disorder, 
classified as Gilbert's syndrome/disease with 
hyperbilirubinemia.  

4.  Entitlement to service connection for a disability 
manifested by dizziness or fatigue.

5.  Entitlement to service connection for tuberculosis.


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

Appellant had active service from June 1974 to June 1977.  He 
reportedly was on inactive Army Reserve status for a period 
after service.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
by the Jackson, Mississippi, Regional Office (RO), which 
denied service connection for an acquired psychiatric 
disability (including post-traumatic stress disorder), a 
chancroid with lymphadenitis, a disability manifested by 
dysuria, a kidney disorder, dysentery, cholera, a disability 
manifested by jaundice, hepatitis, defective hearing, and a 
dental disability; denied the issue of whether appellant has 
filed a timely Substantive Appeal with respect to a June 6, 
1979 rating decision (which denied service connection for a 
right knee disability, left ear otitis media, Gilbert's 
syndrome/disease with hyperbilirubinemia, residuals of 
fractures of the right 2nd, 3rd, and 4th toes, and 
tuberculosis) and an October 23, 1979 rating decision (which 
denied service connection for Gilbert's syndrome/disease with 
hyperbilirubinemia and tuberculosis); and denied the issues 
of whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a 
liver disorder (classified as Gilbert's syndrome/disease with 
hyperbilirubinemia), tuberculosis, and left ear otitis media.

Appellant subsequently appealed a January 1999 rating 
decision which denied service connection for cirrhosis of the 
liver, hypertension, a disability manifested by dizziness, a 
disability manifested by fatigue, a disability manifested by 
abdominal pain/vomiting, and a disability manifested by 
occult blood/red blood cells in the urine; and denied the 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for a 
right knee disability.

Although in certain written documents, appellant requested 
that a Board hearing be held, he subsequently submitted a 
September 1999 written statement wherein he expressly 
withdrew his hearing request.

By a decision rendered February 2, 2000, the Board denied 
entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder, a 
chancroid with lymphadenitis, a disability manifested by 
occult blood/red blood cells in the urine or dysuria, 
including a kidney disorder, a disability manifested by 
abdominal pain/vomiting, including dysentery and cholera, a 
disability manifested by jaundice, including hepatitis and 
cirrhosis of the liver, defective hearing, hypertension, a 
disability manifested by dizziness or fatigue, and a dental 
disability; denied the issue of whether appellant filed a 
timely Substantive Appeal with respect to a June 6, 1979 
rating decision (which denied service connection for a right 
knee disability, left ear otitis media, Gilbert's 
syndrome/disease with hyperbilirubinemia, residuals of 
fractures of the right 2nd, 3rd, and 4th toes, and 
tuberculosis) and an October 23, 1979 rating decision (which 
denied service connection for Gilbert's syndrome/disease with 
hyperbilirubinemia and tuberculosis); and denied reopening of 
service connection claims for a liver disorder, classified as 
Gilbert's syndrome/disease with hyperbilirubinemia, 
tuberculosis, left ear otitis media, and a right knee 
disability.

Subsequently, appellant appealed the Board's February 2, 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By Order rendered in June 2001, the Court 
granted part of the VA Secretary's (appellee) motion for 
remand, vacated the Board's February 2, 2000 decision in its 
entirety, and remanded the case to the Board for 
readjudication in light of the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  Although appellant 
appealed the Court's Order to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court), the 
Federal Circuit Court granted the appellee's motion to 
dismiss appellant's appeal of a nonfinal order.

In a May 28, 2002 decision, the Board denied service 
connection for a dental disability and denied the issue of 
whether appellant filed a timely Substantive Appeal with 
respect to a June 6, 1979 rating decision (which denied 
service connection for a right knee disability, left ear 
otitis media, Gilbert's syndrome/disease with 
hyperbilirubinemia, residuals of fractures of the right 2nd, 
3rd, and 4th toes, and tuberculosis) and an October 23, 1979 
rating decision (which denied service connection for 
Gilbert's syndrome/disease with hyperbilirubinemia and 
tuberculosis).  Appellant subsequently appealed the Board's 
May 28, 2002 decision to the Court.

Additionally, in May 2002, the Board undertook further 
development on the remaining service connection claims (other 
than the appellate issues denied by the May 28, 2002 Board 
decision) pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)) (2002)).  However, on May 1, 2003, the Federal 
Circuit Court in Disabled American Veterans v. Secretary of 
Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans, et al., v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Under 38 C.F.R. § 19.9(a)(2), the Board could 
consider additional evidence without having to either remand 
the case to the agency of original jurisdiction for initial 
consideration or obtain the appellant's waiver.

Due, in part, to procedural due process concerns as a result 
of the Federal Circuit Court's partial invalidation of the 
Board's development regulations, in December 2003, the Board 
remanded the remaining appellate issues (other than the 
appellate issues denied by the May 28, 2002 Board decision) 
to the RO for additional evidentiary development.

In an October 2004 Memorandum decision, the Court affirmed 
the May 28, 2002 Board decision, insofar as it denied service 
connection for a dental disability and service connection for 
a right knee disability, left ear otitis media, and residuals 
of fractures of the right 2nd, 3rd, and 4th toes (affirming 
those latter three claims on the grounds that appellant did 
not submit a timely Notice of Disagreement with a June 6, 
1979 adverse rating decision).  Additionally, however, the 
Court Memorandum decision reversed the May 28, 2002 Board 
decision, insofar as it denied the issue of whether appellant 
filed a timely Substantive Appeal with respect to June 6th, 
and October 23, 1979 rating decisions (which denied service 
connection for Gilbert's syndrome/disease with 
hyperbilirubinemia and tuberculosis), on the grounds that the 
presumption of regularity of VA's mailing to appellant a July 
1980 Statement of the Case on said issues had been rebutted.  
In the October 2004 Memorandum decision, the Court remanded 
the issues of service connection for Gilbert's 
syndrome/disease with hyperbilirubinemia and tuberculosis for 
"appropriate procedural compliance, specifically the 
issuance of an SOC" [Statement of the Case].  See also 
Manlincon v. West, 12 Vet. App. 238 (1999).

Consequently, in a March 2, 2005 decision, the Board denied 
service connection for an acquired psychiatric disability, 
including post-traumatic stress disorder, a chancroid with 
lymphadenitis, a kidney disorder, a disability manifested by 
abdominal pain/vomiting, including dysentery and cholera, 
defective hearing, and hypertension; and the other appellate 
issues involving service connection for a disability 
manifested by occult blood/red blood cells in the urine or 
dysuria, a disability manifested by jaundice, including 
hepatitis and cirrhosis of the liver, a disability manifested 
by dizziness or fatigue, a liver disorder, classified as 
Gilbert's syndrome/disease with hyperbilirubinemia, and 
tuberculosis were remanded to the RO for additional 
evidentiary development.  

The instant appeal concerns only the issues set forth on the 
title page.  To the extent there are additional issue for 
which appellant desires consideration, they should be raised 
with specificity at the RO.

The Board will render a decision herein on the appellate 
issues involving service connection for tuberculosis and a 
disability manifested by occult blood/red blood cells in the 
urine or dysuria.  The remaining appellate issues involving 
service connection for a disability manifested by jaundice, 
including hepatitis and cirrhosis of the liver, a disability 
manifested by dizziness or fatigue, and a liver disorder, 
classified as Gilbert's syndrome/disease with 
hyperbilirubinemia, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  It has not been shown, by credible competent evidence, 
that appellant has tuberculosis as a disease process.

2.  It has not been shown, by credible competent evidence, 
that appellant has a disability manifested by occult 
blood/red blood cells in the urine or dysuria related to 
service.


CONCLUSIONS OF LAW

1.  Appellant does not have tuberculosis that was incurred in 
or aggravated by service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.371(a) (2004); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

2.  Appellant does not have a chronic disability manifested 
by occult blood/red blood cells in the urine or dysuria that 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq., (West 2002) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the VCCA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (38 C.F.R. § 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 
19, 2003).

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed with respect to these appellate issues involving 
entitlement to service connection for a disability manifested 
by occult blood/red blood cells in the urine or dysuria, and 
tuberculosis.  A comprehensive medical history and detailed 
findings with respect to the claimed disabilities issues on 
appeal over the years are documented in the medical evidence.  
It should be added that the RO has sought and obtained 
appellant's available service medical records and has 
attempted to obtain any other pertinent military records.  VA 
examinations were conducted in 1997 with respect to the 
claimed service connection disabilities.  Additionally, in 
December 1998, the RO scheduled appellant for a number of VA 
examinations with respect to the claimed service connection 
conditions.  However, in written statements dated later that 
month, appellant alleged certain misconduct by the VA, 
referred to the scheduled VA examinations, and advised the RO 
that he would not attend any VA examinations.  After 
receiving these December 1998 written statements from 
appellant, the VA examinations scheduled for January 1999 
were canceled.  

However, adequate in-service and post-service clinical 
evidence indicates whether appellant has or ever had 
tuberculosis as a disease process; and, with respect to the 
other service connection appellate issue in question, 
appropriate VA examination was conducted in 2004 with a May 
2005 medical opinion addendum rendered, pursuant to Board 
remands.  Said overall clinical evidence of record, including 
the May 2005 medical opinion addendum and the 2004 VA 
examination in question, is adequate for a fair and equitable 
appellate determination of these claimed service connection 
conditions in question.  Additionally, there are numerous 
private and VA medical records dated during the relevant 
period in question.  Said clinical records and examinations 
are sufficiently detailed and comprehensive regarding whether 
the claimed disabilities are in fact manifested and what 
their etiologies may be.  

There is no indication that other relevant medical records 
exist pertaining to the claimed disabilities in issue.

Additionally, appellant was issued Statements of the Case and 
Supplemental Statements of the Case, which included relevant 
laws and regulations, discussion of relevant clinical 
evidence, and a detailed explanation of the rationale for the 
adverse decisions with respect to the claimed service 
connection disabilities in question.

It does not appear that appellant has informed the VA of the 
existence of any other specific competent evidence that 
should be obtained with respect to the claimed disabilities.  
In fact, in February 1999, April 2002, and April 2004 written 
statements, appellant divulged that he did not have any 
additional evidence to submit and requested that the case be 
decided.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice must be provided to a claimant prior 
to the initial unfavorable agency of original jurisdiction 
decision on a service-connection claim.  In the instant case, 
the initial rating decisions on appellant's service 
connection claims in question were rendered prior to the VCAA 
and, thus, a pre-adjudication VCAA notice could not have in 
fact been issued.  Pelegrini does not contain a remedy under 
such facts, nor is an efficient or timely remedy evident to 
the Board under the circumstances here.  Pursuant to the 
Board's December 2003 and March 2005 remands, the RO issued 
April 2004 and April 2005 VCAA notices on said claims in 
question, which specifically advised the appellant as to 
which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose with respect to the appellate issues 
decided by the Board in its decision herein.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  See Bernard v. Brown, 4 Vet. App. 384 (1993); 38 
C.F.R. § 20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); and Mayfield, 
supra.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the appellate issues decided by the Board in its decision 
herein.

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."


A.  Service Connection for Tuberculosis.

In addition to the aforementioned VA laws and regulations 
pertaining to claims for service connection, the Board notes 
that other regulatory provisions set forth the nature and 
extent of proof necessary to establish service connection for 
pulmonary tuberculosis.  See 38 C.F.R. §§ 3.370, 3.371, 
3.372, 3.374, 3.375, and 3.378 (2004).  In particular, 38 
C.F.R. §§ 3.370 and 3.371 set forth certain criteria for 
grants of service connection for pulmonary tuberculosis shown 
by in-service radiographic evidence or on a presumptive 
basis.  Evidence of activity on comparative study of x-ray 
films showing pulmonary tuberculosis within the three-year 
presumptive period provided by § 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods, but 
service connection and evaluation may be assigned only from 
the date of such diagnosis or other evidence of clinical 
activity.  38 C.F.R. § 3.371(a).  Under 38 C.F.R. §§ 3.307 
and 3.309, active (emphasis added) tuberculosis is a disease 
for which service connection may be presumed to have been 
incurred or aggravated by service, if manifested to a 
compensable degree within a three-year post-service period, 
subject to certain rebuttable presumption provisions.  

Appellant's service medical records reveal that in January 
1975, he had complaints of coughing with an upper respiratory 
infection; a possible "strep" throat was reported in 
January 1976; and upper respiratory infection symptoms were 
reported in January and August 1976 and March 1977.  However, 
the service medical records, including a March 1977 service 
separation examination with negative chest x-ray study, did 
not reveal any complaints, findings, or diagnoses pertaining 
to tuberculosis.

Although February and March 1978 VA hospitalization reports 
indicate that appellant had a history of a positive 
tuberculosis skin test, chest x-ray studies and evaluation of 
the lungs were negative.  Tuberculosis was not diagnosed; 
rather, the pertinent diagnosis was a "22 mm. positive 
tuberculosis skin test."  However, it was noted that "INH" 
[isoniazid] therapy would be considered due to the positive 
tuberculosis skin test.  

In a March 1978 VA outpatient treatment report, it was noted 
that appellant had had a 22 mm. positive tuberculosis skin 
test as an employee two months ago; that a tuberculosis 
workup had been completely negative, except for the skin test 
(emphasis added); that a 1975 skin test had been negative; 
and that he would therefore be treated prophylactically 
(emphasis added) with one year of "INH" therapy.

On May 1979 VA examination, it was reported by history that 
in early 1978, appellant had a positive tuberculosis skin 
test and tuberculosis had been diagnosed and treated at a VA 
hospital.  Currently, the respiratory system was 
unremarkable, except for a few inspiratory wheezes.  Although 
a chest x-ray study was planned, the examination report 
section which listed laboratory studies/x-rays (section 45A) 
was crossed out.  Thus, it appears that said study may not 
have actually been conducted.  The pertinent diagnosis was 
"[t]uberculosis, treatment and arrested at the present 
time."  However, the examiner remarked that the claims 
folder had not been made available to him.

In a July 1979 written statement, appellant asserted that 
while he was employed by the VA, active tuberculosis was 
found by the VA.  VA outpatient treatment reports received by 
the RO in September 1979 revealed that in October 1978, he 
had completed the eighth month of "INH" therapy, status 
post a positive tuberculosis skin test.  In March 1979, it 
was reported that he had completed one year of "INH" 
therapy.  The impression noted that he had completed one year 
of "INH" therapy for conversion of "IPPD" skin test 
without other evidence of tuberculosis.

On December 1997 VA examination, there were no complaints, 
findings, or diagnoses pertaining to tuberculosis.  

In August 1998, appellant submitted a medical publication 
article pertaining to tuberculosis.  However, this medical 
publication article is general in nature and does not provide 
information linking appellant's claimed tuberculosis to 
service, nor does it indicate that he had active tuberculosis 
within the three-year presumptive period post service or 
currently has tuberculosis.  See Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); and 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Rather, it 
appears that said medical article indicates that appellant 
did not have tuberculosis, since according to said medical 
article, the "chest x-ray is almost always abnormal.  The 
upper parts of the lung are most commonly affected and may 
show cavities.  Old healed areas of tuberculosis often remain 
as persistent shadows."  Additionally, said medical article 
noted that modern drug therapy, such as isoniazid, was very 
effective against tuberculosis; that "[a]ny person...who has 
contact...with someone who has active tuberculosis is given an 
antituberculosis antibiotic drug as a preventative measure"; 
and that "[p]rovided the full course of treatment is taken, 
the majority of patients are fully restored to health and 
suffer no recurrences."  

More recent VA outpatient treatment records indicated that in 
May 2003, appellant reported a history of treatment for over 
a year and a half in the 1970's for tuberculosis.  He denied 
having various pulmonary disorders and clinically, his lungs 
were clear.  Significantly, a chest x-ray study was 
interpreted as revealing normal lungs.  On August 2004 VA 
examination, there were no rales or wheezing.  

In short, although appellant had a positive tuberculosis skin 
test several months after service, there is no current 
medical evidence indicating that he has ever been diagnosed 
with active tuberculosis nor is there any radiographic 
evidence of tuberculosis.  A mere positive tuberculosis skin 
test is not a diagnosis of a disability; and his "INH" 
therapy was clearly medically prescribed for prophylactic 
purposes, not as treatment for active tuberculosis.

The critical point is that none of the competent evidence of 
record indicates that appellant currently has tuberculosis.

Appellant is competent to state that he had certain symptoms 
or clinical findings or tests.  However, he is not competent 
to offer medical opinion as to whether he has a pulmonary 
disability and its etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1991).  In the instant case, the 
evidentiary record indicates that appellant has never been 
diagnosed or treated for tuberculosis as an active disease 
entity.  Rather, the evidentiary record indicates that he 
merely tested positive shortly after service for exposure to 
bacteria that may cause tuberculosis and was treated 
prophylactically.  Service connection may be awarded for 
disability due to disease or injury incurred in or aggravated 
by service.  See, e.g., 38 U.S.C.A. §§ 1110, 1131.  However, 
a positive PPD test is not a "disability"; rather, it is a 
laboratory tuberculin test finding.  The Court, in Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), held that, referring 
to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

The critical point is that there is no competent evidence 
indicating that the appellant currently has tuberculosis 
related to service.  Again, recent chest x-ray findings are 
entirely negative.  As such, there is no entity to service 
connect.  Thus, given the lack of competent clinical evidence 
showing that appellant has tuberculosis related to service, 
the claim for service connection for tuberculosis is denied.  
Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  See Brammer.




B.  Service Connection for a Disability Manifested by Occult 
Blood/Red Blood Cells in the Urine or Dysuria.

Appellant alleges that he incurred a disability manifested by 
occult blood/red blood cells in the urine or dysuria during 
service.  Parenthetically, according to Dorland's Illustrated 
Medical Dictionary, 460 (24th ed. 1965), dysuria is defined 
as "[p]ainful or difficult urination."  While the Board has 
considered appellant's statements, they do not constitute 
competent evidence with respect to medical causation, 
diagnosis and treatment.  Espiritu, supra.

Appellant's service medical records reveal that in February 
1976, a rash on the penile glans was reported after sexual 
contact.  He complained of a "burning" sensation on 
urination.  The assessment was rule out gonorrhea; and 
penicillin was prescribed.  In April 1976, he complained of 
dysuria with penile lesion.  Clinically, there was a 
yellowish, thick urinary discharge.  Gonorrhea was assessed.  
In May 1976, a urinalysis revealed some white and red blood 
cells.  The impression was questionable hemorrhagic cystitis.  
An antibiotic was prescribed.  In July and August 1976, he 
complained of dysuria and urinalyses revealed some white and 
red blood cells.  An August 1976 urinalysis revealed "1+" 
occult blood and some white and red blood cells.  An October 
1976 urinalysis revealed some white blood cells but no occult 
blood.  Significantly, however, the remainder of appellant's 
service medical records, including a March 1977 service 
separation examination, did not reveal any complaints, 
findings, or diagnoses pertaining to a disability manifested 
by dysuria.  In fact, a urinalysis was unremarkable.

On February 1978 VA hospitalization, several months after 
service, a urinalysis revealed some red blood cells, but said 
finding was not confirmed on repeat urinalyses, which showed 
some white blood cells but no occult blood or red blood 
cells.  At hospital discharge, a urinalysis revealed some red 
blood cells.  Although probable Gilbert's disease was 
diagnosed, a disability manifested by occult blood/red blood 
cells in the urine or dysuria was neither clinically reported 
nor diagnosed.  Parenthetically, according to Dorland's, 
supra, at p. 460, Gilbert's disease [syndrome] is defined as 
"the congenital forms of hemolytic jaundice."  A VA medical 
record dated in March 1978 assessed resolving hepatitis B and 
noted that he did not have Gilbert's syndrome.

On May 1979 VA examination, appellant's genitourinary system 
was clinically unremarkable.  A urinalysis revealed some red 
blood cells, but no occult blood.  A disability manifested by 
occult blood/red blood cells in the urine or dysuria was not 
diagnosed.  A December 1997 VA examination report did not 
contain any complaints, findings, or diagnoses pertaining to 
a disability manifested by occult blood/red blood cells in 
the urine or dysuria.

A February 1998 private renal ultrasound study was conducted 
because of hematuria.  The kidneys were normal, except for a 
1.2 cm, right upper pole cyst that was incidentally noted.  
However, there is no competent evidence of record indicating 
that the renal cyst, initially shown more than two decades 
after service, was related to service or the in-service 
dysuria/occult blood/red blood cells in the urine.  Although 
in August 1998, appellant submitted a medical publication 
article pertaining to urinalyses, which in part stated that 
"[m]icroscopic examination may reveal the presence of red 
blood cells in the urine, indicating damage to the glomeruli 
(filtering units) of the kidneys or a disorder of the 
remaining kidney and upper and lower urinary tract", this 
medical publication article is general in nature and does not 
provide information linking appellant's claimed disability 
manifested by occult blood/red blood cells in the urine or 
dysuria to service, nor does it indicate that he currently 
has such disability.  See Sacks, Libertine, and Beausoleil, 
supra.  In fact, in its March 2, 2005 decision, the Board 
denied service connection for a kidney disorder, on the basis 
that no kidney disorder was currently shown on July 2004 VA 
genitourinary examination, which included a negative renal 
ultrasound.  

VA outpatient treatment records indicated that in May 2003, 
appellant reported a history of recent urinary tract 
infection.  In June 2003, a urinalysis revealed a trace of 
hematuria.  

Significantly, on said July 2004 VA genitourinary 
examination, it was reported that appellant's hematuria was 
asymptomatic and only detected on urinalysis.  The impression 
was hematuria, laboratory finding.  Although appellant had 
penile pain, the examiner opined that this was not related to 
the microscopic hematuria.  In a May 2005 addendum, the same 
examiner stated that although a July 2004 urinalysis had 
shown microscopic blood, a May 2005 repeat urinalysis was 
normal and without hematuria; that there had been no 
persistent (emphasis added) microscopic hematuria; and that 
appellant currently denied any urinary symptoms, including 
dysuria, urgency, straining, and dribbling.  Although it was 
noted that in August 2003, he had complained of dysuria, a 
urinalysis at that time was unremarkable and prostatitis was 
treated with improvement in symptoms.  Parenthetically, 
prostatitis was neither clinically reported nor diagnosed in 
service or proximate to service, and it is not otherwise 
contended.  

The critical point is that there is no competent evidence 
indicating that appellant currently has a disability 
manifested by occult blood/red blood cells in the urine or 
dysuria related to service.  Service connection may be 
awarded for disability due to disease or injury incurred in 
or aggravated by service.  See, e.g., 38 U.S.C.A. §§ 1110, 
1131.  However, microscopic hematuria on urinalysis is not a 
"disability"; rather, it is a laboratory test finding.  
Thus, given the lack of competent clinical evidence showing 
that appellant has a disability manifested by occult 
blood/red blood cells in the urine or dysuria related to 
service, there is no entity to service connect.  
Consequently, given the lack of competent clinical evidence 
showing that appellant has a disability manifested by occult 
blood/red blood cells in the urine or dysuria, the claim for 
service connection for such disability is denied.  Since the 
preponderance of the evidence is against allowance of this 
appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  See Brammer.  


ORDER

Service connection for tuberculosis and a disability 
manifested by occult blood/red blood cells in the urine or 
dysuria is denied.  To this extent, the appeal is disallowed.


REMAND

With respect to the remaining service connection issues, 
additional procedural and/or evidentiary development appears 
indicated.

With respect to the appellate issues involving service 
connection for a disability manifested by jaundice, including 
hepatitis and cirrhosis of the liver, a disability manifested 
by dizziness or fatigue, and a liver disorder, classified as 
Gilbert's syndrome/disease with hyperbilirubinemia, in its 
March 2005 remand, the Board explained that VA examinations 
conducted in 2004 did not adequately address the etiologies 
of these claimed disabilities, and ordered the RO to arrange 
appropriate VA examinations with medical opinion rendered as 
to whether the claimed disabilities are in fact manifested 
and what their etiologies may be.  Although in a May 2005 
addendum, the examiner who conducted said 2004 VA 
examinations rendered medical opinion in an attempt to 
clarify this etiological point, the opinion was insufficient 
and did not fully address the specific questions set forth in 
that remand as to the claimed liver and dizziness/fatigue 
disabilities.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Thus, additional, appropriate VA examinations with adequate 
medical opinion rendered should be arranged for the Board to 
equitably decide those issues.

Accordingly, the case is REMANDED for the following:

1.  With respect to the issues of service 
connection for a disability manifested by 
jaundice, including hepatitis and 
cirrhosis of the liver, a disability 
manifested by dizziness or fatigue, and a 
liver disorder, classified as Gilbert's 
syndrome/disease with hyperbilirubinemia, 
the RO should arrange appropriate 
examinations to determine whether 
appellant has the claimed disabilities 
and, if so, their etiology.  The 
examiners should review the entire claims 
folders, examine appellant (including any 
indicated tests and studies), and render 
opinion, with degree of probability 
expressed in terms of is it at least as 
likely as not (i.e., is there at least a 
50 percent probability) as to the 
following:

(a) Does appellant have a disability 
manifested by jaundice, including 
hepatitis and cirrhosis of the liver, a 
disability manifested by dizziness or 
fatigue, and a liver disorder, classified 
as Gilbert's syndrome/disease with 
hyperbilirubinemia, and, if so, the 
disabilities should be identified and the 
approximate date of onset thereof should 
be provided (i.e., is any currently 
manifested disability manifested by 
jaundice, including hepatitis and 
cirrhosis of the liver, a disability 
manifested by dizziness or fatigue, and a 
liver disorder, classified as Gilbert's 
syndrome/disease with hyperbilirubinemia, 
causally or etiologically related to 
appellant's military duty versus other 
causes)?  

(b) If any such chronic claimed 
disabilities preexisted military duty, 
did each such disability undergo a 
permanent increase in severity during 
military duty beyond natural progression 
of underlying disease process?  

(c) If any such claimed disability is not 
currently manifested, this should also be 
so stated for the record.  

The examiners should provide adequate 
explanation of the rationale for any 
conclusions rendered, including, but not 
limited to, explaining whether appellant 
may likely experience hepatitis B 
recurrence/residual disability from his 
past hepatitis B infection or whether his 
past hepatitis B infection was a self-
limiting process that resolved without 
residual disability.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the reports.

2.  The RO should review any additional 
evidence and readjudicate the issues of 
entitlement to service connection for a 
disability manifested by jaundice, 
including hepatitis and cirrhosis of the 
liver, a disability manifested by 
dizziness or fatigue, and a liver 
disorder, classified as Gilbert's 
syndrome/disease with hyperbilirubinemia, 
under all appropriate statutory and 
regulatory provisions and legal theories 
to the extent applicable.

When the aforementioned development has been accomplished, to 
the extent the benefits sought are not granted, the case 
should be returned to the Board for further appellate 
consideration, after compliance with appropriate appellate 
procedures, including issuance of a supplemental statement of 
the case.  No action is required of the appellant until he is 
notified.  The Board intimates no outcome in this case by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


